United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 98-2347MN
                                  _____________

United States of America,                *
                                         *
                     Appellee,           * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
Rex Dale Burrow,                         *     [UNPUBLISHED]
                                         *
                     Appellant.          *
                                   _____________

                            Submitted: November 27, 1998
                                Filed: December 4, 1998
                                 _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       Rex Dale Burrow pleaded guilty to being a felon in possession of a firearm. On
appeal, Burrow contends the district court improperly rejected his request to withdraw
his guilty plea. Having searched the record and considered the parties' submissions, we
find no merit in Burrow's contentions. We thus affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.